DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independence claim 1 is allowable. The restriction requirement to elect a single species, as set forth in the Office action mailed on 12/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of electing a single species is Species (Figures 1-3, 4-5). Claims 7-10, directed to non-elected species, no longer withdrawn from consideration because claims 7-10 require all the limitations of allowable generic linking claim 1 as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See in re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGING APPARATUS AND RECORDING MEDIUM OPERATING IN A FIRST MODE OR A SECOND MODE BASED ON DETERMINED BRIGHTNESS OF AN IMAGE.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 (line 6), “a processor configured to” should be changed to --a processor is configured to  --.
Claim 11 (line 5), “operation mode to execute” should be changed to --operation mode, the processor is configured to execute--.

Claims 2-10 are objected as being dependent from claim 1.

Appropriate correction is required.


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of the record fails to show or fairly suggest an imaging apparatus configured to operate in any one of a first operation mode and a second operation mode, an amount of power consumption in the second operation mode being less than an amount of power consumption in the first operation mode, the imaging apparatus comprising: 
a processor configured to: 
increase imaging sensitivity of the imaging device when the processor determines that the brightness is darker than or equal to a first brightness; and 
cause the imaging apparatus to operate in the first operation mode when the processor determines that the brightness is darker than or equal to a second brightness darker than the first brightness after the processor increases the imaging sensitivity, in combination with other claim limitations.
Claims 2-10 are allowed as being dependent from claim 1.
Claim 11 is allowed for the same reasons given in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the objections to the specification and claims 1-11 as indicated above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karpen et al. (US 2008/0158348) discloses inspection apparatus having illumination assembly.
KASHIWAGI et al. (US 2011/0063475) discloses image pick-up apparatus and recording medium storing computer program of the apparatus.
WANG (US 2019/0174043) discloses systems and method for changing operation modes of the optical filter of an imaging device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        1/15/2022